DETAILED ACTION
1.       Applicant’s election with traverse of Group I in the reply filed on 2/23/2022 is acknowledged. The traversal is on the grounds that it would not be a search burden.  This is not found persuasive because prior art applicable to one invention would not likely be applicable to another and the inventions would employ different search queries as the patentability of a product does not depend on what condition is being treated. The inventions have acquired a separate status in the art in view of their different classification. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 2/23/2022.

INFORMATION DISCLOSURE STATEMENT
2.	No Information Disclosure Statement has been submitted for review. 

Claim Rejections- 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lim et al. (US 2015/0196604). 
Lim et al. (US 2015/0196604) (hereinafter Lim et al.) disclose using amniotic-fluid derived stem cells for treating urinary incontinence (see title, abstract and para 0001). The compositions comprise hyaluronic acid (paras 0016, 0022, 0032- FIG. 7, para 0044-Example 4, and claim 12). 

Claim Rejections- 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0196604) in view of Young et al. (US 2021/0309962). 
	Lim et al. does not disclose spheroids. 
	Young et al. (US 2021/0309962) (hereinafter Young et al.) disclose use of amniotic fluid stem cell clones (abstract) for treatment of Parkinson’s Disease of which a symptom includes urinary incontinence (para 0149). Young et al. disclose previous work has demonstrated the speed and efficacy of differentiation when AFSC are grown as three dimensional cell cultures, which can be referred to as spheroids (para 0315). It would have been prima facie obvious to one of ordinary skill in the art to have the amniotic fluid stem cells of Lim et al. be amniotic stem cell spheroids. One would have 
	Lim et al. does not disclose the therapeutically effective amount is 500-50,000 amniotic fluid stem cells/µl. 
	Young et al. disclose use of amniotic fluid stem cells and the amniotic fluid stem cells can be suspended in a volume of about 0.1 ml to 1 ml; about 1 ml to 10 ml , about 10 ml-50 ml, about 50 ml-100 ml, about 100 ml to about 200 ml, about 200 ml to about 300 ml, about 300 ml to 400 ml, or about 400 ml to 500 ml (para 0130). In some embodiments, amniotic fluid stem cells can be administered to a subject in a volume that varies depending upon the weight of the subject (para 0131). Young et al. teach the population for amniotic fluid stems cells is 1x105 cells (claim 112). 100,000 cells/mL x 1mL/1000 µl. 0.1 mL X 1000= 100 µl. In calculating the amount of cells 100,000/100=1,000 cells/µl. This is a range that overlaps with the claimed range of 500-50,0000 cells/µl. Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 
	The modified Lim et al. has been discussed supra and does not disclose the amniotic fluid stem cells comprise 50-250 amniotic fluid stem cells. 
Loukogeorgakis et al. ”Concise Review: Amniotic Fluid Stem Cells: The Known, the Unknown, and Potential Regenerative Medicine Applications” (hereinafter Loukogeorgakis et al.)  disclose that the average size of an amniotic stem cell is 12 microns. Miceli et al. “Comparison of Immunosuppressive and Angiogenic Properties of Human Amnion-Derived Mesenchymal Stem cells between 2D and 3D Culture Systems” disclose amniotic stem cell spheroids with a diameter of 89 microns. By calculating the volume of a spheroid and dividing it by the volume of a cell, one can calculate the maximum possible number of cells per spheroid. The volume of a sphere is given by V = 4/3*π*r3. The radius of a single cell is half the diameter, so the radius of a cell is 6 microns. Therefore, the volume of a single cell is 900 cubic microns. The volume of a spheroid is 370,000 cubic microns. 370,000 cubic microns per spheroid divided by 900 cubic microns per cell equals 410 cells per spheroid. However, this number represents an upper limit. The figure of 410 cells per spheroid assumes perfect packing of the cells, i.e. no empty space between cells. If the packing is anything less 
Loukogeorgakis et al et al. also disclose amniotic fluid stem cells with a size of 15 microns. Miceli et al. disclose amniotic stem cell spheroids with a diameter of 89 microns. By calculating the volume of a spheroid and dividing it by the volume of a cell, one can calculate the number of cells per spheroid. The volume of a sphere is given by V = 4/3*π*r3. The radius of a single cell is half the diameter, so the radius is 7.5 microns. Therefore, the volume of a single cell is 1800 cubic microns. The volume of a spheroid is 370,000 cubic microns. 370,000 cubic microns per spheroid divided by 900 cubic microns per cell equals 210 cells per spheroid. However, this number represents an upper limit. The figure of 210 cells per spheroid assumes perfect packing of the cells, i.e. no empty space between cells. If the packing is anything less than perfect, then there will be fewer than 210 cells per spheroid. So this represents a range of less than or equal to 210 cells per spheroid, which overlaps with the instantly claimed range. Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re 

CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615